DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The filing date of the present invention is 04/01/2020. 
This action is in response to amendments and/or remarks filed on 01/12/2022. In the current amendments, claims 1, 7-8 and 10 have been amended and claim 2 has been cancelled. Claims 1 and 3-13 are currently pending and have been examined. 
In response to arguments and/or remarks filed on 1/12/2022, the 35 U.S.C 112(b) rejections made in the previous Office Action has been withdrawn.
In response to arguments and/or remarks filed on 1/12/2022, the 35 U.S.C 103 rejections made in the previous Office Action has been withdrawn. 


Allowable Subject Matter
Claims 1 and 3-13 are allowed. The following is an examiner’s statement of reasons for allowance:
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to a method for evolving a ruleset for use in determining a basis on which a decision can be made, the method comprising: providing to a computer system samples of training data, each sample of the training 
None of the prior arts, either alone or in combination, teaches the limitations of claim 1, particularly: 
“determining a probability output of the ruleset at the given data point in dependence upon the rule-level probability and the rule-level certainty value determined for each rule in the ruleset at the given data points, wherein determining the probability includes calculating an average of the rule-level probabilities of the rules in the ruleset, each weighted by the rule's corresponding rule-level certainty value;”

The closest prior art of record are the following:
Berg et al. (“Fuzzy Classification Using Probability-Based Rule Weighting”) teaches Design of fuzzy classifiers based on probabilistic fuzzy systems is considered. It is shown that the statistical properties of the training data can be used for the design of fuzzy rule based classification system.
Ares (“A soft computing framework for classifying time series based on fuzzy sets of events”) teaches a framework that is capable of identifying events and 
Berg et al. (“Fuzzy Classification Using Probability-Based Rule Weighting”) teaches s fuzzy classifiers designed by using probabilistic fuzzy systems. In these systems, fuzzy rules are still applied to deal with the uncertainty associated with the linguistic terms used in the model.
Vaidyanathan et al. (US Pat No. 6941287 B1) teaches a distributed hierarchical evolutionary modeling and visualization of empirical data method and machine readable Storage medium for creating an empirical modeling System based upon previously acquired data.
Qin et al. (“Log-optimal Portfolio Models with Risk Control of VaR and CVaR Using Genetic Algorithms”) teaches Log-optimal portfolio problem with risk control of VaR and CVaR is put forward firstly. Then, we propose the portfolio models with VaR and CVaR and prove the existence and uniqueness of the optimal solutions of these two models.

However, taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of claim 1, which includes the features “…
	
“determining a probability output of the ruleset at the given data point in dependence upon the rule-level probability and the rule-level certainty value determined for each rule in the ruleset at the given data points, wherein determining the probability includes calculating an average of the rule-level probabilities of the rules in the ruleset, each weighted by the rule's corresponding rule-level certainty value;”
Dependent claims 3-13 are allowed for dependency of independent claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598. The examiner can normally be reached Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/V.M./Examiner, Art Unit 2126    
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126